
	
		II
		110th CONGRESS
		1st Session
		S. 1793
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mrs. Clinton (for
			 herself, Mr. Obama, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a tax credit for property owners who remove lead-based paint
		  hazards.
	
	
		1.Short title; findings;
			 purpose
			(a)Short
			 titleThis Act may be cited
			 as the Home Lead Safety Tax Credit Act
			 of 2007.
			(b)FindingsCongress finds that:
				(1)Lead is a metal
			 that can produce a wide range of health effects in humans when ingested.
			 Children are more vulnerable to lead poisoning than adults.
				(2)Lead poisoning is
			 a serious, entirely preventable threat to a child's intelligence, behavior, and
			 learning.
				(3)The Secretary of Health and Human Services
			 has established a national goal of ending childhood lead poisoning by
			 2010.
				(4)Despite this goal, there are still
			 24,000,000 housing units that pose a hazard, as defined by Environmental
			 Protection Agency and Department of Housing and Urban Development standards,
			 due to conditions such as peeling paint and settled dust on floors and
			 windowsills that contain lead at levels above Federal safety standards.
				(5)Current Federal lead abatement programs,
			 such as the Lead Hazard Control Grant Program of the Department of Housing and
			 Urban Development, only have resources sufficient to make approximately 8,800
			 homes lead-safe each year. In many cases, when State and local public health
			 departments identify a lead-poisoned child, resources are insufficient to
			 reduce or eliminate the hazards.
				(6)Childhood lead poisoning can be
			 dramatically reduced by the abatement or complete removal of all lead-based
			 paint. Empirical studies also have shown substantial reductions in lead
			 poisoning when the affected properties have undergone interim control
			 measures that are far less costly than abatement.
				(c)PurposeThe purpose of this section is to encourage
			 the safe removal of lead hazards from homes and thereby decrease the number of
			 children who suffer reduced intelligence, learning difficulties, behavioral
			 problems, and other health consequences due to lead-poisoning.
			2.Home lead hazard
			 reduction activity tax credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
				
					30D.Home lead hazard
				reduction activity
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 50 percent of the lead hazard reduction activity cost paid or
				incurred by the taxpayer during the taxable year for each eligible dwelling
				unit.
						(b)LimitationThe amount of the credit allowed under
				subsection (a) for any eligible dwelling unit for any taxable year shall not
				exceed—
							(1)either—
								(A)$3,000 in the case of lead hazard reduction
				activity cost including lead abatement measures described in clauses (i), (ii),
				(iv) and (v) of subsection (c)(1)(A), or
								(B)$1,000 in the case of lead hazard reduction
				activity cost including interim lead control measures described in clauses (i),
				(iii), (iv), and (v) of subsection (c)(1)(A), reduced by
								(2)the aggregate lead hazard reduction
				activity cost taken into account under subsection (a) with respect to such unit
				for all preceding taxable years.
							(c)Definitions and
				special rulesFor purposes of
				this section:
							(1)Lead hazard
				reduction activity cost
								(A)In
				generalThe term lead
				hazard reduction activity cost means, with respect to any eligible
				dwelling unit—
									(i)the cost for a certified risk assessor to
				conduct an assessment to determine the presence of a lead-based paint
				hazard,
									(ii)the cost for performing lead abatement
				measures by a certified lead abatement supervisor, including the removal of
				paint and dust, the permanent enclosure or encapsulation of lead-based paint,
				the replacement of painted surfaces, windows, or fixtures, or the removal or
				permanent covering of soil when lead-based paint hazards are present in such
				paint, dust, or soil,
									(iii)the cost for performing interim lead
				control measures to reduce exposure or likely exposure to lead-based paint
				hazards, including specialized cleaning, repairs, maintenance, painting,
				temporary containment, ongoing monitoring of lead-based paint hazards, and the
				establishment and operation of management and resident education programs, but
				only if such measures are evaluated and completed by a certified lead abatement
				supervisor using accepted methods, are conducted by a qualified contractor, and
				have an expected useful life of more than 10 years,
									(iv)the cost for a certified lead abatement
				supervisor, those working under the supervision of such supervisor, or a
				qualified contractor to perform all preparation, cleanup, disposal, and
				clearance testing activities associated with the lead abatement measures or
				interim lead control measures, and
									(v)costs incurred by or on behalf of any
				occupant of such dwelling unit for any relocation which is necessary to achieve
				occupant protection (as defined under section 35.1345 of title 24, Code of
				Federal Regulations).
									(B)LimitationThe term lead hazard reduction
				activity cost does not include any cost to the extent such cost is
				funded by any grant, contract, or otherwise by another person (or any
				governmental agency).
								(2)Eligible
				dwelling unit
								(A)In
				generalThe term
				eligible dwelling unit means, with respect to any taxable year,
				any dwelling unit—
									(i)placed in service before 1960,
									(ii)located in the United States,
									(iii)in which resides, for a total period of not
				less than 50 percent of the taxable year, at least 1 child who has not attained
				the age of 6 years or 1 woman of child-bearing age, and
									(iv)each of the residents of which during such
				taxable year has an adjusted gross income of less than 185 percent of the
				poverty line (as determined for such taxable year in accordance with criteria
				established by the Director of the Office of Management and Budget).
									(B)Dwelling
				unitThe term dwelling
				unit has the meaning given such term by section 280A(f)(1).
								(3)Lead-based
				paint hazardThe term
				lead-based paint hazard has the meaning given such term by section
				745.61 of title 40, Code of Federal Regulations.
							(4)Certified lead
				abatement supervisorThe term
				certified lead abatement supervisor means an individual certified
				by the Environmental Protection Agency pursuant to section 745.226 of title 40,
				Code of Federal Regulations, or an appropriate State agency pursuant to section
				745.325 of title 40, Code of Federal Regulations.
							(5)Certified
				inspectorThe term
				certified inspector means an inspector certified by the
				Environmental Protection Agency pursuant to section 745.226 of title 40, Code
				of Federal Regulations, or an appropriate State agency pursuant to section
				745.325 of title 40, Code of Federal Regulations.
							(6)Certified risk
				assessorThe term
				certified risk assessor means a risk assessor certified by the
				Environmental Protection Agency pursuant to section 745.226 of title 40, Code
				of Federal Regulations, or an appropriate State agency pursuant to section
				745.325 of title 40, Code of Federal Regulations.
							(7)Qualified
				contractorThe term
				qualified contractor means any contractor who has successfully
				completed a training course on lead safe work practices which has been approved
				by the Department of Housing and Urban Development and the Environmental
				Protection Agency.
							(8)Documentation
				required for credit allowanceNo credit shall be allowed under subsection
				(a) with respect to any eligible dwelling unit for any taxable year
				unless—
								(A)after lead hazard reduction activity is
				complete, a certified inspector or certified risk assessor provides written
				documentation to the taxpayer that includes—
									(i)evidence that—
										(I)the eligible dwelling unit passes the
				clearance examinations required by the Department of Housing and Urban
				Development under part 35 of title 40, Code of Federal Regulations,
										(II)the eligible dwelling unit does not contain
				lead dust hazards (as defined by section 745.227(e)(8)(viii) of such title 40),
				or
										(III)the eligible dwelling unit meets lead
				hazard evaluation criteria established under an authorized State or local
				program, and
										(ii)documentation showing that the lead hazard
				reduction activity meets the requirements of this section, and
									(B)the taxpayer files with the appropriate
				State agency and attaches to the tax return for the taxable year—
									(i)the documentation described in subparagraph
				(A),
									(ii)documentation of the lead hazard reduction
				activity costs paid or incurred during the taxable year with respect to the
				eligible dwelling unit, and
									(iii)a statement certifying that the dwelling
				unit qualifies as an eligible dwelling unit for such taxable year.
									(9)Basis
				reductionThe basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit (determined without regard to subsection
				(d)).
							(10)No double
				benefitAny deduction allowable for costs taken into account in
				computing the amount of the credit for lead-based paint abatement shall be
				reduced by the amount of such credit attributable to such costs.
							(d)Limitation
				based on amount of taxThe
				credit allowed under subsection (a) for the taxable year shall not exceed the
				excess of—
							(1)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(2)the sum of the credits allowable under
				subpart A and sections 27, 29, 30, 30A, 30B, and 30C for the taxable
				year.
							(e)Carryforward
				allowed
							(1)In
				generalIf the credit amount
				allowable under subsection (a) for a taxable year exceeds the amount of the
				limitation under subsection (d) for such taxable year (referred to as the
				unused credit year in this subsection), such excess shall be
				allowed as a credit carryforward for each of the 20 taxable years following the
				unused credit year.
							(2)RulesRules similar to the rules of section 39
				shall apply with respect to the credit carryforward under paragraph
				(1).
							.
			(b)Conforming
			 amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and in paragraph (36), by
			 striking the period and inserting , and in paragraph (37), and
			 by inserting at the end the following new paragraph:
					
						(38)in the case of an eligible dwelling unit
				with respect to which a credit for any lead hazard reduction activity cost was
				allowed under section 30D, to the extent provided in section
				30D(c)(9).
						.
				(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
					
						
							Sec. 30D. Home lead hazard
				reduction
				activity.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to lead hazard reduction activity costs incurred after
			 December 31, 2007, in taxable years ending after that date.
			
